DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	It is emphasized that applicant’s amendments have changed the effective filling date of the current independent claim 1.  Specifically, deleting the limitation “blue spectral region” has changed the effective filing date of claim 1 to 6/26/2007 (based on 60/929397).  However, it is noted that the wavelengths recited in claims 17 and 18 are not supported by this provisional application, and therefore these dependent claims have an effective filing date of 10/1/2010. 

Response to Arguments
	Regarding the double patenting rejections, since applicant has not specifically argued against them, the double patenting rejections are maintained. 
Regarding the 112, 1st and 2nd rejections, applicant’s amendments and related arguments have overcome the previous 112, 1st and 2nd rejections.  However, applicant’s amendments have created new 112, 1st and 2nd rejections; see rejections below for more details. 
exact same laser parameters claimed and disclosed by applicant that provide the claimed effect, specifically a pulse duration of 100 fs, a pulse repetition rate of 80 MHz, a pulse energy of 0.01 nJ to 10 nJ and a pulse power of 20 mW to 160 mW, as detailed in the rejection, inherently result in the exact same effect.  Specifically, these explicit examples of laser parameters taught by Vogel anticipate applicant’s claimed and disclosed parameters, which according to applicant’s own claims and disclosure, are responsible for the claimed effect.  Therefore, based on the doctrine of inherency, the examiner maintains the position that the exact same laser parameters focused to the exact same treatment location, i.e. cornea, will inherently provide the exact same results.  MPEP 2145 clearly states “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”.  Therefore, just because applicant has recognized a different or additional effect/property of these laser parameters does not negate the fact that the method was previously known.  Again, applicant is reminded “Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).”

Regarding the Koenig rejection, applicant’s amendments have overcome this rejection.  However, the examiner has found a new prior art reference (Youssefi or Meyers) to teach the amended limitations of “wherein the method is performed after ocular surgery”.   However, the examiner will now address pertinent arguments, related to the Koenig reference that is being substantially maintained.  Applicant argues that Koenig discloses a method that is distinct from the claimed invention.  While applicant has not pointed to a specific limitation that Koenig fails to teach, it is the examiner’s assumption that applicant is referring to the limitation of “an intensity high enough to change a refractive index of the cornea within a focal region, but below an optical breakdown threshold which would cause tissue destruction” The examiner disagrees, as Koenig uses the exact same laser parameters as applicant, specifically a repetition rate of 80 MHz, a pulse duration of 170 fs, an average power of 60 mW, and pulse energy of exact same laser parameters focused to the exact same treatment location, i.e. cornea, will inherently provide the exact same results.  MPEP 2145 clearly states “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”.  
Applicant’s arguments focus on Koenig’s use of “ablation” and how this is contrary to and distinct from applicant’s claimed method.  While the examiner admits that Koenig uses the word ablation, it is abundantly clear that it is not being used in the traditional sense of photodisruption, i.e. damage/destruction of tissue.  Par 0039 makes it clear that “the ablation of material is possibly not to be ascribed to a photodisruption but merely to a vaporisation of material by virtue of purely thermal effects or by virtue of a photochemical removal of material (breaking-up of bonds by input of energy induced by multi-photon absorption).”  Applicant’s own specification makes it clear that “below an optical breakdown threshold which would cause tissue destruction” relates to a procedure that does not cause photo-disruption, specifically the use of multi-photon absorption. This is the exact same effect discussed by Koenig, i.e. a 
Regarding the Knox/Bendett rejection, the examiner contends that based on the amendments which change the priority and therefore the effective filing date of claim 1 (see Priority section above), the Knox reference is no longer “prior” art for claim 1.  However, the examiner maintains the rejection for claims 17 and 18.  Specifically, applicant argues that there is no evidence that it would be obvious to modify the method taught by Knox which is performed on a polymeric material, e.g. IOL, to treat organic eye material, due to the lack of predictable results.  The examiner disagrees, as Bendett specifically provides the predictability.  Specifically, Bendett generally teaches that it is known in similar laser ophthalmic procedures, specifically laser eye surgery procedures that use femtosecond laser pulses and low pulse energy (Par 0041), to treat plastics/IOLs or organic tissue (Par 0024).  This teaching of Bendett, at the very least, gives a POSITA motivation to try the method taught by Knox on organic tissues, as similar methods have been performed on both polymeric and organic materials, as specifically taught by Bendett.  The fact that Bendett doesn’t teach the exact same laser surgical procedure as Knox is irrelevant, as it clearly provides the motivation to try other types of material for similar laser eye surgical procedures. Therefore, the examiner is maintaining the rejection of Knox and Bendett for claims 17 and 18. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,486,055. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,512,320. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,617,147. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,492,323. Although the claims at they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,271,991. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “wherein the method is performed after ocular surgery” is indefinite.  First, it is unclear if this limitation relates to an active method step that is specifically required by the method or merely an intended field of use.  Applicant is reminded that the scope of a method claim is defined by its active, positive steps.  Because it is unclear if this limitation relates to an active, positive step, the scope of the claim cannot be determined. Second, referring to “the method” within the claim body, which in and of itself defines the method, causes confusion as to what the “method” refers to and entails, as it is seemingly defining the method with the method.  Is “the method” merely the previously recited steps a-c?  Therefore to clarify these issues, the examiner recommends amending the limitation to recite “performing steps a-c after an ocular surgery…”  

[Claims 21 and 24] The use of passive language, e.g. “are formed” and “is performed”, creates indefiniteness issues as to whether these steps are actively required to be performed or not. 
[Claim 22] The limitation “the method is performed after insertion of an intraocular lens in an eye of the patient in cataract surgery” is indefinite.  First, this has the same indefiniteness issues as claim 1, explained above, specifically with the use of passive verbs “is performed” instead of active verbs “performing”.  Second, it is unclear if this limitation relates to the previously recited ocular surgery, i.e. serves to specifically define the previously recited ocular surgery as cataract surgery, or if this is a completely distinct/different/additional surgery than the ocular surgery claimed in claim 1.  For examination purposes, the examiner contends that this limitation is meant to define the previously recited ocular surgery.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



VOGEL REJECTION
Claims 1-6 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel et al., “Mechanisms of femtosecond laser nanosurgery of cells and tissues” in view of US 2004/0002695 to Youssefi et al., US 2004/0199149 to Myers et al. 
Regarding claim 1, Par 0005 of applicant’s specification states “The rapid development of femtosecond laser technology has provided an additional tool for corneal refractive surgery. In contrast to the photo-ablative ultraviolet lasers, femtosecond laser pulses in the near infrared or visible range can pass through transparent corneal tissue without significant one-photon absorption. Only when pulses are focused inside the cornea, is the intensity of the beam sufficient to cause nonlinear, typically, multi-photon absorption. Because the absorption is nonlinear, the laser-affected region tends to be highly localized, leaving the surrounding region unaffected, or minimally affected. See, Vogel A, Noack J, 
Vogel explicitly teaches “when pulse series with high repetition rate are used, low-density plasmas may lead to the formation of defects or color centers that are associated with a change of the refractive index” (bottom of Col 2, Pg 0143).  Furthermore, the reference explicitly teaches avoiding damage to tissue; "This explains why fs-laser-induced bubble formation does not necessarily lead to cell damage whereas ns-laser-induced bubble generation is usually associated with cell death” Pg 1040; “The results of our calculations in Fig. 20 demonstrate that the radius of fs-laser-produced transient bubbles remains well below this damage threshold” Pg 1037).  Vogel also teaches “The principal mechanisms of femtosecond laser interaction with biomaterials described above are not only relevant for nanosurgery with tightly focused laser pulses but also for applications such as intrastromal corneal refractive surgery [11–14] or presbyopia treatment [228], where the laser pulses are focused at smaller numerical apertures” Pg 1043; This is considered correcting for optical wavefront aberrations which exist naturally.
Vogel fails to explicitly teach that this method of corneal refractive surgery is performed after a previous ocular surgery.  However, this concept of correcting or retreatment of a previous laser eye surgery/procedure is well known in the art.  Both Youssefi (“re-treatment from a previous surgery” Par 0004) and Myers (“abnormal growth of the lens capsule after cataract surgery” Par 0030) teach how common such a procedure is in laser eye surgery.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method taught by Vogel, to be performed after a 
Regarding claims 2-6, 13-16, 19 and 20, the Vogel reference discloses the claimed parameters, therefore the examiner contends that the effect in tissue will be the same.  Specifically, the reference teaches 100 fs, 80 MHz, 0.01 nJ to 10 nJ and 20 Mw to 160 mW (Section 7.1, Table 2 and Section 1.3). Furthermore, the reference teaches focusing light into “cylindrical volumes"; Pg 1043. 
Regarding claims 17 and 18, Vogel fails to explicitly disclose using blue light (450 nm to 490 nm), but discloses using wavelengths near the blue wavelength including 355 nm and 532 nm.  According to applicant’s claim 17, 532 nm falls within the blue spectrum.  However, if applicant disagrees, the examiner contends that it would be obvious to try different wavelengths within the visible spectrum, including blue, as these wavelengths are clearly a result effective variable, and it would be obvious to optimize this variable to provide the most effective results for the patient and condition being treated; MPEP 2144.05. 
Regarding claim 21, the examiner contends that based on the combination of Vogel and Youssefi/Meyers, it would be obvious to correct any/all aberrations present after the previous ocular surgery, wherever they are located, i.e. if aberrations exist in multiple layers after the previous ocular surgery then it would be obvious to fix all of them.  Specifically, it would be obvious to correct all of the aberrations present in the cornea wherever they are located and regardless of whether or not these aberrations were introduced/created by the previous surgery or if they occur naturally. 


Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel and Youssefi/Meyers as applied to claim 1 above, and further in view of US 2002/0100990 to Platt et al., as evidenced by Brandser and/or Oshika (provided as NPL on the 892).
[Claims 22-24] Vogel and Youssefi/Meyers are discussed above, including explicitly teaching that necessity/desire to retreat or correct a previous ocular surgery. However, these references are silent regarding the specific prior surgery.  In the same field of endeavor, Platt discloses that it is normal for patient’s that have undergone cataract surgery to need additional refractive correction after the procedure (“Unfortunately, due to errors in measurement, and/or variable lens positioning and wound healing, about half of these patients undergoing this procedure will not enjoy optimal vision without correction after surgery (Brandser et al., Acta Opthalmol Scand 75:162-165 (1997); Oshika et al., J Cataract Refract Surg 24:509-514 (1998). Because the power of such IOLs generally cannot be adjusted once they have been implanted, the patient typically must be resigned to the use of additional corrective lenses such as eyeglasses or contact lenses.”; Par 0005).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel and Youssefi/Meyers to perform cataract surgery prior to the refractive surgery Vogel, as cataract surgery is known to introduce refractive errors that then need to be corrected, as taught by Platt (and Brandser and Oshika).
[Claim 25] Youssefi discloses that the use of wavefront sensors and topography devices are pervasive in laser eye surgery procedures, specifically during the diagnostic 

KOENIG REJECTION
	Claims 1-6 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0102765 to Koenig in view of US 2004/0002695 to Youssefi et al. or US 2004/0199149 to Myers et al.
Regarding claims 1-6 and 13-20, Koenig discloses a method for correcting defective vision (abstract; The examiner contends that in order to correct a defect, the degree of vision correction, i.e. defect, must be implicitly measured/determined and the treatment pattern that fixes the defect must also be determined).  Koenig discloses the same or overlapping laser parameters being applied to, e.g. a line scan across, the cornea or lens (Par 0026, 0031, 0032) and claim 4) resulting in the exact same effect, i.e. without photodisrupting tissue (Par 0039).  Specifically, Koenig discloses a pulse repetition rate of 80 MHz, a pulse duration of 170 fs, a pulse energy of less than 10 nJ, and a pulse energy of 60 mW or 80 mW (see Pars 0026-31); all of which anticipate applicant’s claimed laser parameters. Regarding the claimed wavelengths, Koenig discloses the use of wavelengths in the range of 500 nm to 1200 nm.  The examiner contends that this range overlaps or at the very least touches/approaches the claimed wavelengths; MPEP 2144.05.  
The examiner contends that the cylindrical volume claimed is merely the inherent effect of the laser pulses being applied to tissue, as supported by applicant’s own specification which states “In theory, each short series of laser pulses is believed to 
Koenig fails to explicitly teach that this method of corneal refractive surgery is performed after a previous ocular surgery.  However, this concept of correcting or retreatment of a previous laser eye surgery/procedure is well known in the art.  Both Youssefi (“re-treatment from a previous surgery” Par 0004) and Myers (“abnormal growth of the lens capsule after cataract surgery” Par 0030) teach how common such a procedure is in laser eye surgery.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method taught by Koenig, to be performed after a previous ocular surgery, as taught by Youssefi or Myers, as it is well-known that retreatment or correction of previous ocular surgeries can be required. 
Regarding claim 21, the examiner contends that based on the combination of Koenig and Youssefi/Meyers, it would be obvious to correct any/all aberrations present after the previous ocular surgery, wherever they are located, i.e. if aberrations exist in multiple layers after the previous ocular surgery then it would be obvious to fix all of them.  Specifically, it would be obvious to correct all of the aberrations present in the cornea wherever they are located and regardless of whether or not these aberrations were introduced/created by the previous surgery or if they occur naturally. 

Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig and Youssefi/Meyers as applied to claim 1 above, and further in view of US 2002/0100990 to Platt et al., as evidenced by Brandser and/or Oshika (provided as NPL on the 892).
[Claims 22-24] Koenig and Youssefi/Meyers are discussed above, including explicitly teaching that necessity/desire to retreat or correct a previous ocular surgery. 
[Claim 25] Koenig discloses that the use of wavefront sensors and topography devices are pervasive in laser eye surgery procedures, specifically during the diagnostic process to determine the desired correction of the eye (Pars 0023-25).  Therefore, it would have been obvious to modify Koenig to include such a wavefront sensing and topography devices in the diagnosis to determine the desired aberration correction, as taught by Youssefi.

KNOX REJECTION
s 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0001320 to Knox in view of US 2004/0243111 to Bendett et al. 
Knox discloses the exact same method of modifying the refractive index (abstract) and specifically uses the same or substantially overlapping laser parameters (Pars 0025-28 and 0038-41) that results in the e xact same change in refractive index (Par 0031), specifically after a previous cataract surgery (Pars 0003, 0007 and 0030).  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” MPEP 2144.05.  The only difference between this reference and the current claims is the material being treated with the laser pulses.  Specifically, Knox only mentions treating optical, polymeric material, e.g. IOLs and corneal inlays, and therefore fails to explicitly teach treating eye tissue, as claimed.  However, in the same field of endeavor, Bendett discloses that it is known to apply very similar laser pulses (femtosecond laser pulses with a low pulse energy) to optical, polymeric material, e.g. IOLs, OR organic eye tissue, e.g. cornea or lens (Pars 0024 and 0041).   Therefore, it would have been obvious to one of ordinary skill in the art to substitute the polymeric material taught by Knox for organic eye tissue, e.g. cornea or lens, as this is a simple substitution of one known element for another to obtain predictable results, as taught by Bendett.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792